DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/20/2022 has been fully considered. Claims 2-3, 9 and 11 are cancelled and claims 1, 4-8, 10 and 12-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10, 12, 14-16, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zucchelli (US 2015/0376368) in view of Bastin et al (US 2012/0309876).

Regarding claim 1, Zucchelli discloses a flame retardant polymeric composition for a floor covering (paragraph [0056]), wherein the flame retardant polymeric composition comprises a mixture of at least a polyolefin with at least a polar polyolefin (paragraph [0045]), a polymeric coupling agent comprising vinyltrimethoxysilane (paragraph [0050]), a filler of calcium carbonate (paragraph [0043]) and a processing aid of silicone oil (paragraph [0052]); wherein the at least a polyolefin comprises polypropylene, LDPE, LLDPE, VLDPE, MDPE, HDPE, EPR, EPDM, plastomers of polyolefins and elastomers of polyolefin (paragraph [0045]), the polar polyolefin comprising EVA and EBA (paragraph [0046]) and the polar polyolefin comprises a copolymer of ethylene with vinyl acetate with a vinyl acetate content from 4% to 80%.
The vinyltrimethoxysilane reads on the claimed filler coupling agent being alkoxy silane. The silicone oil reads on the claimed release agent as it is a known material for a release agent. The amount of vinyl acetate monomer in the EVA overlaps the claimed amount of vinyl acetate monomer in the at least one EVA polymer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an EVA that confers good flame retardant properties, can be used in combination with polyolefins and provides additional properties of good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising between 45 and 70 wt% of at least one filler.

However, Bastin discloses a PVC-free floor or wall covering comprising at least 100 parts of at least one filler per 100 parts of polymer (paragraph [0011]) and wherein the at least one filler is calcium carbonate (paragraph [0021]).

It would have been obvious to one of ordinary skill in the art having the teachings of Zucchelli and Bastin before him or her, to modify the floor covering of Zucchelli to include the calcium carbonate in the amount of at least 100 parts of at least one filler per 100 parts of polymer of Bastin for the calcium carbonate of Zucchelli because having the required filler provides reduced cost for a layer as well as improved processing and mechanical properties.

Regarding claim 4, Zucchelli discloses the flame retardant polymeric composition comprising a polymeric coupling agent comprising vinyltrimethoxysilane (paragraph [0050]).
The vinyltrimethoxysilane reads on the claimed filler coupling agent being alkoxy silane.

Regarding claim 5, Zucchelli discloses the flame retardant polymeric composition comprising a coupling agent of LLDPE-g-MAH in an amount of 4% by weight based on the weight of the flame retardant polymeric composition (paragraph [0085]); Table 2 Example 10).
Zucchelli does not appear to disclose the amount of polymeric coupling agent of vinyltrimethoxysilane.
However, given the equivalence and interchangeability of vinyltrimethoxysilane and LLDPE-g-MAH as coupling agents disclosed by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art to substitute the LLDPE-g-MAH in Table 2 Example 10 for vinyltrimethoxysilane in order to provide a flame retardant polymeric composition comprising 4% by weight of vinyltrimethoxysilane based on the total weight of the flame retardant polymeric composition.

Regarding claim 6, Zucchelli discloses the flame retardant polymeric composition comprising the at least a polar polyolefin comprising styrene butadiene rubber (paragraphs [0045] and [0046]).
The styrene butadiene rubber reads on the claimed at least one homogeneizing agent as a styrene butadiene copolymer is one of Applicant’s preferred materials for the at least one homogeneizing agent.

Regarding claim 10, Zucchelli discloses the flame retardant polymeric composition comprising a filler comprising calcium carbonate (paragraph [0043]).
The calcium carbonate reads on the claimed chalk.

Regarding claim 12, Zucchelli discloses the flame retardant polymeric composition comprising the at least a polar polyolefin comprising styrene butadiene rubber (paragraphs [0045] and [0046]).
The styrene butadiene rubber reads on the claimed VA layer being homogeneous.

Regarding claim 14, Zucchelli discloses the flame retardant polymeric composition comprising a mixture of at least a polyolefin with at least a polar polyolefin (paragraph [0045]), wherein the at least a polyolefin comprises polypropylene, LDPE, LLDPE, VLDPE, MDPE, HDPE, EPR, EPDM, plastomers of polyolefins and elastomers of polyolefin (paragraph [0045]), the polar polyolefin comprising EVA and EBA (paragraph [0046]) and the polar polyolefin comprises a copolymer of ethylene with vinyl acetate with a vinyl acetate content from 4% to 80%.
The flame retardant polymeric composition reads on the claimed VA layer being free of polyvinyl chloride.

Regarding claim 15, Zucchelli discloses a flame retardant polymeric composition being for a floor covering (paragraph [0056]).
The flame retardant polymeric composition being for a floor covering reads on the claimed flooring being a monolayer flooring of the VA layer.

Regarding claim 16, Zucchelli discloses the flame retardant polymeric composition comprising a coupling agent of LLDPE-g-MAH in an amount of 4% by weight based on the weight of the flame retardant polymeric composition (paragraph [0085]); Table 2 Example 10).
Zucchelli does not appear to disclose the amount of polymeric coupling agent of vinyltrimethoxysilane.
However, given the equivalence and interchangeability of vinyltrimethoxysilane and LLDPE-g-MAH as coupling agents disclosed by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art to substitute the LLDPE-g-MAH in Table 2 Example 10 for vinyltrimethoxysilane in order to provide a flame retardant polymeric composition comprising 4% by weight of vinyltrimethoxysilane based on the total weight of the flame retardant polymeric composition.

Regarding claim 18, Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising between 45 and 55 wt% of at least one filler.

However, Bastin discloses a PVC-free floor or wall covering comprising at least 100 parts of at least one filler per 100 parts of polymer (paragraph [0011]) and wherein the at least one filler is calcium carbonate (paragraph [0021]).

Regarding claim 19, Zucchelli disclose the flame retardant polymeric composition comprising kaolin (paragraph [0043]) and the at least a polar polyolefin comprising styrene butadiene rubber (paragraphs [0045] and [0046]).

Zucchelli does not appear to explicitly disclose a filler of calcium carbonate with the kaolin.

However, Bastin discloses a PVC-free floor or wall covering comprising the at least one filler including calcium carbonate (paragraph [0021]).

Regarding claim 20, Zucchelli discloses a flame retardant polymeric composition for a floor covering (paragraph [0056]), wherein the flame retardant polymeric composition comprises a mixture of at least a polyolefin with at least a polar polyolefin (paragraph [0045]), a polymeric coupling agent comprising vinyltrimethoxysilane (paragraph [0050]), a filler of calcium carbonate (paragraph [0043]) and a processing aid of silicone oil (paragraph [0052]); wherein the at least a polyolefin comprises polypropylene, LDPE, LLDPE, VLDPE, MDPE, HDPE, EPR, EPDM, plastomers of polyolefins and elastomers of polyolefin (paragraph [0045]), the polar polyolefin comprising EVA and EBA (paragraph [0046]) and the polar polyolefin comprises a copolymer of ethylene with vinyl acetate with a vinyl acetate content from 4% to 80%.
The vinyltrimethoxysilane reads on the claimed filler coupling agent being alkoxy silane. The calcium carbonate reads on the claimed chalk. The silicone oil reads on the claimed release agent as it is a known material for a release agent. The amount of vinyl acetate monomer in the EVA overlaps the claimed amount of vinyl acetate monomer in the at least one EVA polymer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an EVA that confers good flame retardant properties, can be used in combination with polyolefins and provides additional properties of good processability, better thermal resistance and electrical properties (paragraph [0048] of Zucchelli). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising between 45 and 70 wt% of at least one filler.

However, Bastin discloses a PVC-free floor or wall covering comprising at least 100 parts of at least one filler per 100 parts of polymer (paragraph [0011]) and wherein the at least one filler is calcium carbonate (paragraph [0021]).

Regarding claim 23, Zucchelli discloses the flame retardant polymeric composition comprising a polymeric coupling agent comprising vinyltrimethoxysilane (paragraph [0050]).
The vinyltrimethoxysilane reads on the claimed filler coupling agent being alkoxy silane.

Claims 7-8, 13, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zucchelli (US 2015/0376368) in view of Bastin et al (US 2012/0309876) in further view of Sou et al (JP 2002-276141). A machine transition is being provided as the English translation for Sou et al (JP 2002-276141).

Zucchelli and Bastin relied upon as described above.

Regarding claim 7; Zucchelli do not appear to explicitly the flame retardant polymeric composition comprising the at least one homogenizing agent being a styrenic block copolymer selected from styrene ethylene butylene styrene copolymer, styrene ethylene propylene styrene copolymer, styrene butadiene styrene copolymer and styrene isoprene styrene copolymer.

However, Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent. 

It would have been obvious to one of ordinary skill in the art having the teachings of Zucchelli and Sou before him or her, to modify the floor covering of Zucchelli to include the styrene-based thermoplastic elastomer of Sou in the flame retardant polymeric composition of Zucchelli because having the required styrene-based thermoplastic elastomer provides increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou).

Regarding claim 8; Zucchelli do not appear to explicitly disclose flame retardant polymeric composition comprising the VA layer comprising between 1 and 10 wt% of at least one homogenizing agent.

However, Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent and the VA layer being homogeneous. The amount of synthetic resin C is 1.90% (10 parts/525 total parts) to 24.88% (50 parts/201 total parts) by weight. This amount overlaps the claimed range for the at least one homogenizing agent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Zucchelli discloses the flame retardant polymeric composition comprising a coupling agent of LLDPE-g-MAH in an amount of 4% by weight based on the weight of the flame retardant polymeric composition (paragraph [0085]); Table 2 Example 10).
Zucchelli does not appear to disclose the amount of polymeric coupling agent of vinyltrimethoxysilane.
However, given the equivalence and interchangeability of vinyltrimethoxysilane and LLDPE-g-MAH as coupling agents disclosed by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art to substitute the LLDPE-g-MAH in Table 2 Example 10 for vinyltrimethoxysilane in order to provide a flame retardant polymeric composition comprising 4% by weight of vinyltrimethoxysilane based on the total weight of the flame retardant polymeric composition.
Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising the amount of thermoplastic polymer of polypropylene, the amount of EVA and the amount of EBA.
However, it would have been obvious to one of ordinary skill in the art to have modified the flame retardant polymeric composition of EVA, EBA and polypropylene of Zucchelli to be within the claimed range because one of ordinary skill in the art would know how to adjust these polymers to achieve desired end results as one would know that adjusting the EVA amount would affect the adhesiveness of coatings and protective layers, EBA would affect the sturdiness of the board as more evenness would allow for more flexibility and the polypropylene offers excellent fatigue resistance and elasticity, securing it a well-deserved reputation for toughness and durability and therefore one could control these polymers to obtain desired results.

Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising between 45 and 70 wt% of at least one filler and comprising between 1 and 10 wt% of at least one homogenizing agent.

However, Bastin discloses a PVC-free floor or wall covering comprising at least 100 parts of at least one filler per 100 parts of polymer (paragraph [0011]) and wherein the at least one filler is calcium carbonate (paragraph [0021]).

Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent and the VA layer being homogeneous. The amount of synthetic resin C is 1.90% (10 parts/525 total parts) to 24.88% (50 parts/201 total parts) by weight. This amount overlaps the claimed range for the at least one homogenizing agent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17; Zucchelli does not appear to explicitly disclose flame retardant polymeric composition comprising the VA layer comprising between 4 and 7 wt% of at least one homogenizing agent.

However, Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent and the VA layer being homogeneous. The amount of synthetic resin C is 1.90% (10 parts/525 total parts) to 24.88% (50 parts/201 total parts) by weight. This amount overlaps the claimed range for the at least one homogenizing agent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 21, Zucchelli discloses the flame retardant polymeric composition comprising a coupling agent of LLDPE-g-MAH in an amount of 4% by weight based on the weight of the flame retardant polymeric composition (paragraph [0085]); Table 2 Example 10).
Zucchelli does not appear to disclose the amount of polymeric coupling agent of vinyltrimethoxysilane.
However, given the equivalence and interchangeability of vinyltrimethoxysilane and LLDPE-g-MAH as coupling agents disclosed by Zucchelli set forth above, it would have been obvious to one of ordinary skill in the art to substitute the LLDPE-g-MAH in Table 2 Example 10 for vinyltrimethoxysilane in order to provide a flame retardant polymeric composition comprising 4% by weight of vinyltrimethoxysilane based on the total weight of the flame retardant polymeric composition.
Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising the amount of thermoplastic polymer of polypropylene, the amount of EVA and the amount of EBA.
However, it would have been obvious to one of ordinary skill in the art to have modified the flame retardant polymeric composition of EVA, EBA and polypropylene of Zucchelli to be within the claimed range because one of ordinary skill in the art would know how to adjust these polymers to achieve desired end results as one would know that adjusting the EVA amount would affect the adhesiveness of coatings and protective layers, EBA would affect the sturdiness of the board as more evenness would allow for more flexibility and the polypropylene offers excellent fatigue resistance and elasticity, securing it a well-deserved reputation for toughness and durability and therefore one could control these polymers to obtain desired results.

Zucchelli does not appear to explicitly disclose the flame retardant polymeric composition comprising between 45 and 70 wt% of at least one filler and comprising between 1 and 10 wt% of at least one homogenizing agent.

However, Bastin discloses a PVC-free floor or wall covering comprising at least 100 parts of at least one filler per 100 parts of polymer (paragraph [0011]) and wherein the at least one filler is calcium carbonate (paragraph [0021]).

Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent and the VA layer being homogeneous. The amount of synthetic resin C is 1.90% (10 parts/525 total parts) to 24.88% (50 parts/201 total parts) by weight. This amount overlaps the claimed range for the at least one homogenizing agent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 24; Zucchelli do not appear to explicitly the flame retardant polymeric composition comprising the at least one homogenizing agent being a styrenic block copolymer selected from styrene ethylene butylene styrene copolymer, styrene ethylene propylene styrene copolymer, styrene butadiene styrene copolymer and styrene isoprene styrene copolymer.

However, Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Zucchelli, Bastin and Sou do not disclose the VA layer containing at least one compatibilizing agent selected from the group consisting of maleic anhydride grafted polymers and glycidyl methacrylate grafted polymers in combination with the other limitation of the claims.

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Zucchelli does not disclose the claimed amount of filler.

The Examiner agrees and notes that Z Zucchelli does not disclose the claimed amount of filler and therefore the previous 103 rejection of Zucchelli has been withdrawn.
However, a new grounds of rejection is being made under 103 by Zucchelli in view of Bastin as stated above for independent claim 1

Applicants argue that Bastin does not cure the deficiencies of Zucchelli.

The Examiner disagrees and notes that Bastin is a teaching reference used to teach the amount of filler.

However, note that while Bastin does not disclose all the features of the present claimed invention, Bastin is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely amount of filler, and in combination with the primary reference, discloses the presently claimed invention. 


Response to Arguments
Applicant’s arguments, see page 7, filed 12/1/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 7, filed 12/1/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Bastin provides no motivation to modify its teachings by using both PP as a thermoplastic polymer and a VA content above 30% and Inada fails to remedy these deficiencies.

The Examiner agrees and notes that the combination of Bastin and Inada provides no motivation to modify its teachings by using both PP as a thermoplastic polymer and a VA content above 30% and therefore the previous 103(a) rejections have been withdrawn.
However, a new ground of rejection is being made for claim 1 by Zucchelli as stated above.

Applicants argue that Sou fails to teach PP and provides no motivation to modify Bastin with or without Inada.

The Examiner disagrees and notes that Sou is a teaching reference used to teach a styrene-based thermoplastic elastomer.

However, note that while Sou does not disclose all the features of the present claimed invention, Sou is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a styrene-based thermoplastic elastomer, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785